DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 17-25 in the reply filed on 11 July 2022 is acknowledged.
Claims 10-16 and 26-43 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 July 2022.

Information Disclosure Statement
Applicant has filed various information disclosure statements in this application. The information disclosure statements include references lacking reference dates. These references have been crossed out on the signed IDS documents.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites a Markush group list of solvents. This Markush group is objected to because it includes duplicates. For example, ethyl acetate is recited twice in the Markush group of solvents, once on the third line of Markush group and once at the end of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p)(II). The above-indicated rationale is also understood to be applicable to composition claims in the same manner that it is applicable to apparatus claims.
In this case, claim 7 is drawn to a product because it ultimately depends upon claim 1, which is a product. However, the additional limitations of claim 7 appear to relate to a process of using the recited product, not the recited product itself. This would appear to be a product and process in the same claim, resulting in a prima facie case of indefiniteness. Similar issues relate to claims 20 and 21.
For the purposes of examination under prior art, claim 7 is understood to have essentially the same scope as claim 5 upon which it depends. For the purposes of examination under prior art, claims 20-21 are being interpreted as not further limiting claim 17 upon which they depend.

Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9 recite that the composition or a phase thereof “further consists of” various ingredients. The term “consists of” is ordinarily interpreted as excluding materials not specifically recited by the claim; see MPEP 2111.03(II). In contrast, claim 1, upon which claims 8-9 ultimately depend, do not appear to be limited to the specific ingredients. As such, it is unclear whether additional ingredients other than those specifically recited by the claims are included in the claims or excluded by the claims.
For the purposes of examination under prior art, the examiner will examine these claims as if the phrase “further comprises” is recited instead of “further consists.”
 

Claim Interpretation
For the purposes of examination under prior art, the solid phase of claim 1 is understood to require one of tetracalcium phosphate and dicalcium phosphate anhydrous. For the purposes of examination under prior art, the liquid phase of claim 1 is understood to require one solvent selected from ethanol and tetrahydrofuran and one polymer of polyvinyl butyral, polycaprolactone, and poly lactic-co-glycolic acid.
Claim 1 recites that the composition is for room-temperature printing of a 3D bio-compatible polymer/hydroxyapatite composite scaffold. Prior art that teaches the claimed requirements but for a different purpose is understood to read on the claimed subject matter. See MPEP 2112, MPEP 2114(II) (wherein the rationale in this section of the MPEP drawn to apparatus claims is also understood to be applicable to composition claims) and MPEP 2144(IV).
Claim 5 recites various compounds that are the hardening accelerator. For the purposes of examination under prior art, the claim is understood to require one of the recited first group (of inorganic components) OR one of the required second group (of organic acids). The claim is NOT understood to require both an inorganic component and an organic acid.
Claim 6 recites that the hardening accelerator is added to the slurry. This is understood to be a product-by-process claim in that the step of adding to the slurry is a step in making the claimed composition. See MPEP 2113 regarding interpretation of product-by-process claims. Product-by-process claims are not indefinite; see MPEP 2173.05(p)(I).
Claim 22 recites that the polymer is dissolved in a solvent selected from a further group consisting of a list of solvents. However, claim 22 depends upon claim 17, which recites that the solvent is selected from ethanol and tetrahydrofuran. For the purposes of examination under prior art, claim 22 is understood to require at least one of ethanol and tetrahydrofuran AND at least one of the solvents elected from the groups recited by claim 22. As such, for the purposes of examination under prior art, claim 22 is understood to require that the polymer be dissolved in a combination of at least two solvents; the first being ethanol or tetrahydrofuran and the second being a solvent additionally recited by claim 22.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 7, 9, 17-18, and 20-21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2017/0265965 A1) in view of Chow et al. (US 2010/0269736 A1).
Chow et al. ‘965 (hereafter referred to as Chow) is drawn to endodontic filling materials, as of Chow, title and abstract. Chow teaches the following in one embodiment, as of Chow, page 6, Example 26, reproduced below.

    PNG
    media_image1.png
    322
    405
    media_image1.png
    Greyscale

As to the required solid phase of claim 1, Chow teaches tetracalcium phosphate (TTCP) and dicalcium phosphate anhydrous (DCPA), as of the above-reproduced paragraph.
As to the required liquid phase of claim 1, Chow teaches polyvinyl butyral in absolute ethanol.
Chow does not teach the required hardening accelerator.
Chow et al. ‘736 (hereafter referred to as Takagi after the second inventor) is drawn to cement precursors, as of Takagi, title and abstract. Takagi suggests use in endodontics in paragraph 0005. Takagi teaches a setting accelerator which may be monocalcium phosphate monohydrate (i.e. CaH2PO4), as of paragraph 0021, reproduced below in part.

[0021] One or both of the pastes, but preferably the aqueous paste, contains a setting accelerator. The setting accelerator may be any suitable material that effective in accelerating the setting of the composition relative to the same composition absent the setting accelerator. In some embodiments, the setting accelerator is a calcium phosphate composition, such as monocalcium phosphate anhydrous (MCPA) or monocalcium phosphate monohydrate (MCPM). The setting accelerator preferably is soluble in the aqueous paste and is present at saturation levels.

Takagi does not appear to teach the required polymer 
It would have been prima facie obvious for one of ordinary skill in the art to have added the setting accelerator of Takagi to the composition of Chow. Chow is drawn to a composition intended for endodontic filling intended to act as a cement, as of Chow, abstract and paragraph 0052. Takagi is also drawn to a cement intended to harden which may be used for endodontic purposes. As such, the skilled artisan would have been motivated to have added the setting accelerator of Takagi to the composition of Chow in order to have predictably rendered the cement of Chow capable of predictably hardening more quickly with a reasonable expectation of success, predictably resulting in easier use for the healthcare provider applying the composition and less difficulty for the patient with a reasonable expectation of success.
As to claim 1, the claim recites that the composition is for room temperature printing of a 3D biocompatible scaffold. The prior art does not disclose 3D printing. Nevertheless, the combination of Chow in view of Takagi comprises all of the required ingredients and is therefore understood to meet the claimed requirements. Apparatus claims cover what a device is, not what a device does. See MPEP 2114(II), wherein the rationale provided in this section of the MPEP also applies to composition claims. Additionally, something which is old (e.g. the compositions of Chow and Takagi) does not become patentable upon the discovery of a new property (e.g. use in 3D printing), which does not have to have been recognized at the time of filing. See MPEP 2112(I & II). Also, the reason or motivation to modify the reference may often suggest what the inventor has done (as explained above), but for a different purpose or to solve a different problem (to accelerate hardening of an endodontic cement rather than for use in 3D printing). It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144(IV).
As to claim 2, Takagi teaches particle sizes in the following range, as of Takagi, paragraph 0031, reproduced below.

    PNG
    media_image2.png
    186
    463
    media_image2.png
    Greyscale

The particle size for fine tetracalcium phosphate is within the claimed range. In view of the teachings of Chow in view of Takagi, the skilled artisan would have been motivated to have sized the DCPA of Chow in the particle size range taught by Takagi for TTCP as particles in that size range are useful for the formation of cements. Where the general conditions of a claim are taught by the prior art, it is not inventive for the skilled artisan to have discovered optimum or workable ranges via routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a cement precursor comprising calcium containing particles are taught by the prior art. As such, in view of the teachings of Takagi, it would not have been inventive for the skilled artisan to have determined the optimum size of those particles via routine experimentation.
As to claim 3, Chow teaches a weight ratio of 72.6% tetracalcium phosphate and 27.4% dicalcium phosphate anhydrous in paragraph 0036. With regard to the ratio of solid to liquid, Chow teaches a liquid phase of 0.25 grams polymer and 0.75 grams ethanol solvent, and a solid phase of 2 grams Portland cement in paragraph 0053. This is a 2 to 1 weight ratio of solid to liquid phase, which is within the claimed range.
As to claim 4, as best understood by the examiner, TTCP has a mol ratio of Ca:P of 2:1 and DCPA has a mole ratio of Ca:P of 1:1. As such, the Ca:P mole ratio would have been dependent upon the TTCP/DCPA ratio. As best understood by the examiner, a mass ratio of 72.6% tetracalcium phosphate and 27.4% dicalcium phosphate anhydrous in paragraph 0036 of Chow would have been about a 1.90 mole ratio of Ca/P, wherein evidence for this determination would have been made in view of page 14, Table 1 of the instant specification. The examiner clarifies that the specification is being cited to show that the mass ratio already taught by Chow is a Ca/P mole ratio of 1.90.
As to claim 7, this claim is rejected for essentially the same reason that claim 1 is rejected. See the indefiniteness rejection above wherein the examiner has explained how claim 7 is to be examined in view of the indefiniteness issue applicable to the claim.
As to claim 9, Chow teaches DCPD and MCPM in paragraph 0065.
As to claim 17, this is an independent claim reciting essentially the same subject matter as claim 1 except also reciting that the composition forms a 3D biocompatible polymer/hydroxyapatite composite scaffold when printed at room temperature. Chow teaches that the composition forms a hydroxyapatite cement after reaction in paragraph 0052, and the skilled artisan would have understood that this hydroxyapatite cement would have had a polymer because Chow teaches a polymer in paragraph 0052. While Chow does not teach that the cement is formed via 3D printing, the skilled artisan would have expected that the composition of Chow, by itself or in view of the setting accelerator of Takagi, would have hardened into a cement upon either 3D printing or other means normally used in the art for hardening endodontic cements. Something which is old (e.g. the compositions of Chow and Takagi) does not become patentable upon the discovery of a new property (that the precursor compositions of Chow and Takagi can harden in a 3D printer to form a hardened cement), and this feature need not have been recognized at the time of the filing. See MPEP 2112(I & II).
As to claim 18, the skilled artisan would have been motivated to have mixed the setting accelerator with the additional components of the composition, as taught by paragraph 0021 of Takagi.
As to claims 20-21, these claims are rejected for essentially the same reason that claim 17 is rejected. See the indefiniteness rejections of claims 20-21 above and the explanation as to how these claims are being interpreted in view of the indefiniteness issue.
As to claim 23, as best understood by the examiner, TTCP has a mol ratio of Ca:P of 2:1 and DCPA has a mole ratio of Ca:P of 1:1. As such, the Ca:P mole ratio would have been dependent upon the TTCP/DCPA ratio. As best understood by the examiner, a mass ratio of 72.6% tetracalcium phosphate and 27.4% dicalcium phosphate anhydrous in paragraph 0036 of Chow would have been about a 1.90 mole ratio of Ca/P, wherein evidence for this determination would have been made in view of page 14, Table 1 of the instant specification. The examiner clarifies that the specification is being cited to show that the mass ratio already taught by Chow is a Ca/P mole ratio of 1.90.
As to claim 24, Chow teaches calcium chloride in paragraph 0049. This reads on the required chloride.


Claim(s) 5-6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2017/0265965 A1) in view of Chow et al. (US 2010/0269736 A1), the combination further in view of Driessens et al. (Journal of Materials Science: Materials in Medicine, Vol. 11, 2000, pages 453-457).
Chow is drawn to an endodontic cement comprising various calcium phosphates and a polymer in a solvent. Takagi is drawn to a cement comprising a setting accelerator. See the rejection above over Chow in view of Takagi. 
None of the above references teach Na2HPO4 as a hardening (i.e. setting) accelerator.
Driessens et al. (hereafter referred to as Driessens) is drawn to calcium phosphate cements, as of Driessens, page 453, title and abstract. Driessens teaches Na2HPO4 as a setting accelerator, as of Driessens, page 453, abstract.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the setting accelerator in Driessens in place of the setting accelerator of Takagi. Takagi is drawn to a cement comprising a setting accelerator. Driessens is also drawn to a setting accelerator for use in a cement. As such, the skilled artisan would have been motivated to have substituted the setting accelerator of Driessens in place of that of Takagi in order to have predictably accelerated the setting of the cement of Chow in view of Takagi with a reasonable expectation at successful accelerating the setting of cement. The simple substitution of one known element (the Na2HPO4 as a setting accelerator of Driessens) in place of another (the setting accelerator of Takagi) in order to have achieved predictable results (accelerating the rate of setting of cement) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 5, Driessens teaches Na2HPO4 as a setting accelerator, as of Driessens, page 453, abstract.
As to claim 6, Takagi teaches adding Na2HPO4 to the composition in paragraph 0021.
As to claim 19, this claim is rejected for the same reason that claim 5 is rejected.

Claim(s) 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2017/0265965 A1) in view of Chow et al. (US 2010/0269736 A1), the combination further in view of Yener et al. (e-Polymers, No. 021, 2013, pages 1-14).
Chow is drawn to an endodontic cement comprising various calcium phosphates and a polymer in a solvent. Takagi is drawn to a cement comprising various calcium phosphates and a setting accelerator. See the rejection above over Chow in view of Takagi.
None of the above references teach the additional solvents required by claims 8 and 22.
Yener et al. (hereafter referred to as Yener) is drawn to the effect of different solvents on polyvinyl butyral, as of Yener, page 1, title and abstract. Yener appears to have successfully dissolved polyvinyl butyral in the following solvents, as of page 4, Table 1, reproduced below.

    PNG
    media_image3.png
    620
    934
    media_image3.png
    Greyscale

Yener differs from the claimed invention because Yener is not drawn to a cement.
It would have been prima facie obvious for one of ordinary skill in the art to have used the solvents of propanol, butanol, DMF (dimethyl formamide), ethanol, and/or acetic acid to have dissolved polyvinyl butyral in the method of Chow. The method of Chow is drawn to making a cement and entails a first step of dissolving polyvinyl butyral in a solvent, as of paragraph 0052 of Chow. While the solvent taught by Chow is ethanol, the skilled artisan would have been motivated to have combined ethanol with propanol, butanol, DMF, or acetic acid in order to have predictably dissolved polyvinyl butyral with a reasonable expectation of success. Combining prior art elements (e.g. ethanol, as of both Chow and Yener, and other solvents such as acetic acid, as of Yener) according to known methods to have yielded predictable results (solubilization of polyvinyl butyral) is prima facie obvious. See MPEP 2143, Exemplary Rationale A.


Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2017/0265965 A1) in view of Chow et al. (US 2010/0269736 A1), the combination further in view of Ishaug et al. (Journal of Biomedical Materials Research, Vol. 36, 1997, pages 17-28).
Chow is drawn to an endodontic cement comprising various calcium phosphates and a polymer in a solvent. Takagi is drawn to a cement comprising various calcium phosphates and a setting accelerator. See the rejection above over Chow in view of Takagi. The examiner notes that although Chow is drawn to endodontic cements, Chow appears to teach that similar cements can be used for bone repair in paragraph 0060 of Chow.
Niether Chow nor Takagi teach the delivery of osteoblasts.
Ishaug et al. (hereafter referred to as Ishaug) is drawn to biodegradable polymer scaffolds and bone delivery, as of Ishaug, page 17, title and abstract. Ishaug teaches polymers for the transplantation of autogenous osteoblasts to regenerate bone tissue, as of Ishaug, page 17, right column of abstract. 
It would have been prima facie obvious for one of ordinary skill in the art to have combined the composition of Chow in view of Takagi with autogenous osteoblasts. The combination of Chow in view of Takagi is a cement precursor comprising a polymer that can be used for bone repair. The skilled artisan would have understood that osteoblasts help bone growth, and that the composition of Chow comprises a polymer. As such, the skilled artisan would have been motivated to have combined the osteoblasts of Ishaug with the composition of Chow in view of Takagi in order to have predictably increased bone growth and thereby to have repaired bone with a reasonable expectation of success, wherein increasing bone growth is desired as of paragraph 0060 of Chow. Combining prior art elements (e.g. the composition of Chow in view of Takagi and the osteoblasts of Ishaug) according to known methods to yield predictable results (increased bone growth and thereby bone repair) is prima facie obvious. See MPEP 2143, Exemplary Rationale A.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612